Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This office action is in response to the amendment filed February 4, 2021.  Claims 4 - 11 are pending.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the self-correction of misspells and/or word and sentence auto-completion recited in Claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of correspondence, touch and movement parameters as recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the typing system being further automatically configured with a plurality of individualized correspondence, touch, and movement parameters for each user through machine learning training as recited in claims 7, 9 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (2014/0267044) in view of Cherradi (2015/0084884).

With regard to claims 4, 8 and 10, Andersen discloses a typing system for implementation on a computing device (Claim 1 “A virtual keyboard for implementation on a computing device …”), the typing system comprising:
a touch-sensitive input device ([0072] “The present invention generally relates to virtual keyboards, and more particularly, to a virtual keyboard text entry system for devices with touch sensitive input panels or touch sensitive display screens”) that senses a plurality of contact points generated by the fingers of a user’s two hands (Figure 15, #540) touching on the touch-sensitive input device (Figure 15, #530); 

a processor ([0082] “The computing device 114 also includes a processor 120 …”) configured to 
match the plurality of contact points to the fingers of the user’s two hands ([0087] “The present invention provides a system and method allowing the user to enter text character-by-character using a virtual keyboard displayed or printed on a touch-sensitive screen, wherein contact by a user finger or fingers with the surface of the display generates input signals to the system corresponding to the location of contact”) based on a structure of human hands ([0090] “FIGS. 9 and 10 show a columnar region 400 comprising multiple sets of finger columns (310, 320, 330, 340, and 350) in accordance with another aspect of the invention in which each set of finger column (e.g., 310) is configured contiguous or attached to the other set of finger columns (e.g., 320, 330, 340, and 350)”),
detect a plurality of movements of the fingers of the user’s two hands ([0127] “A finger event may be a discrete interaction between one finger and the touch surface. Each finger event may be one of the following finger event types: (1) a touch event, in which a finger previously not touching the touch surface touches it; (2) a move event, in which a finger touching the touch surface moves along that surface; and (3) a lift event, in which a finger touching the touch surface lifts off of it”) from the plurality of contact points ([0126]”… particular gestures made from sequences of finger interactions with the touch surface may be used to trigger the output of distinct character sequences”),

send the plurality of characters to the output device ([0146] “… the character sequence associated with the matched gesture pattern may be sent as input to the host computing device”), wherein the plurality of movements comprise one or more of: 
single taps by one finger of the user ([0127]”Each finger event may be one of the following finger event types: (1) a touch event, in which a finger previously not touching the touch surface touches it …”); 
simultaneous multiple taps by multiple fingers or palms of the user;
swiping movements in different directions; and
circling movements in different directions;
wherein the characteristics of the movements include duration, intensity and sequence ([0128] “Finger event sequence S2 may begin with a touch event T2. If event T1 preceded T2 by some predefined time period, and if T1's location was within a predefined distance from T2's location, then the two event sequences may be held to be part of one larger event stream consisting of S1 followed by S2”) and
wherein the structure of human hands determines the two-dimensional geometric positions and relative positions of the plurality of contact points ([0090] “FIGS. 9 and 10 show a columnar region 400 comprising multiple sets of finger columns (310, 320, 330, 340, and 350) in accordance with another aspect of the invention in which each set of 
Although Andersen discloses contact points, movements and taps by fingers of the user’s two hands, the office finds no specific disclosure in Andersen wherein contact points, movements and taps are by palms of the user’s two hands.  Cherradi discloses contact points, movements and taps are by palms of the user’s two hands (Figure 8 & [0193] “As illustrated in FIG. 7a and FIG. 8 one advantage of touch sensors reside in the fact that they can also sense when the hand palm 8 touches the surface 2”).  
	The office finds combining Andersen and Cherradi would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Andersen discloses a touch input system, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Cherradi also discloses a touch input system, a "comparable" device, which has been improved by sensing palm contact points, movements and taps.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Cherradi's known technique of sensing palm contact points, movements and taps in the same way in Andersen.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Andersen and Cherradi, the combination would, therefore, yield predictable results.

With regard to claim 5, the office finds no specific disclosure in Andersen wherein the processor is further configured to use self-correction of misspells and/or word and sentence auto-completion to complement this typing system.  Cherradi discloses the processor is further configured to use self-correction of misspells and/or word and sentence auto-completion to complement this typing system ([0058] “
Using FTLT methodology speech-disabled persons produce chaplets of combinations of finger-taps corresponding to the sentences or the phrases they want to say and an FFTT sensing device detects theses series of combinations of the finger-taps and converts them to language primitives in order to compose phrases that are checked for completeness and correctness by a spelling and grammatical software checker before they are converted to vocal speech sentences”).
	The office finds combining Andersen and Cherradi would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Andersen discloses a touch input system, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Cherradi also discloses a touch input system, a "comparable" device, which has been improved by using self-correction of misspells and/or word and sentence auto-completion to complement this typing system.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Cherradi's known 

With regard to claim 6, Andersen discloses the typing system is further configured with a plurality of correspondence, touch, and movement parameters ([0097] “… simplifying and shortening the movements required to strike keys should make the layout easier to learn …”).


Claims 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Andersen and in view of Grieves (2014/0267045).

With regard to claims 7, 9 and 11, the office finds no specific disclosure in the combination of Andersen and Cherradi wherein the typing system is further automatically configured with a plurality of individualized correspondence, touch, and movement parameters for each user through machine learning training.  Greives discloses the typing system is further automatically configured with a plurality of individualized correspondence, touch, and movement parameters for each user through machine learning training ([0035] “In particular, the adaptive language model may be configured to learn user-specific typing style based upon one or more types of user-feedback detected in connection with text entries performed by the user”).  
The office finds combining Andersen, Cherradi and Grieves would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the a plurality of individualized correspondence, touch, and movement parameters for each user through machine learning training.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Cherradi's known technique of configuring the system with a plurality of individualized correspondence, touch, and movement parameters for each user through machine learning training in the same way in the combination of Andersen and Cherradi.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Andersen, Cherradi and Grieves, the combination would, therefore, yield predictable results.


Response to Arguments
Applicant's arguments with respect to claims 4-11 have been considered but are directed toward newly added claims and are believed to be answered by and are therefore moot in view of the new grounds of rejection presented above. 


Change in Art Unit Designation for Your Application
In the event the Art Unit designation of your application in the USPTO was 2697, it has changed to 2622.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2622.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571)270-5968.  The examiner can normally be reached on M-F 7-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622